By the Court,
"Wood, Judge.
'It is conceded that the defendants’ stages, or stage coaches, daily pass over the plaintiffs’ road, carrying the mail or passengers, and the only question is whether they are subject to pay toll as coaches or pleasure carriages, as described in the act incorporating the plaintiffs? It seems to a majority of the Court, that a correct construction of the act, will bring the defendants’ stage coaches within its provisions. Coach is a generic term. It is a kind of carriage, and is distinguished from other vehicles chiefly, as being a covered box, hung on leathers, with four wheels,. 3 Enc. Amer. 271, *9•tit, coach. A very large kind of coaches called omnibus, has lately come into use, which serve to carry passengers, newspapers, and furniture, ib. 272. Here an omnibus is called a coach, though not used for ¡pleasure, but for the common transportation of persons and baggage. Johnson defines a mail coach, a coach that carries the mail, and a stage coach, a coach that regularly carries passengers from town to town. Each is called a coach. It is ^contended that the word other, in the clause of the act describing these vehicles, refers to coach as well as chariot, and that the substantive chariot, used in the sentence adjectively, qualifies coach, and, carries with it the signification of pleasure coach. We do not so understand it. Coach forms a distinct member of the sentence; chariot then intervenes ; and this Johnson defines a half coach with four wheels, used for convenience and pleasure. Then follow the words other four wheeled pleasure carriage ; ■and chariot and carriage are coupled directly by the disjunctive or, intended to comprehend all pleasure carriages, other than chariots, but having no relation to coaches. We would not oppose the mere grammatical construction of a sentence, to the obvious meaning of the legislature ; but both concur here. A mail coach and a stage coach, are nevertheless coaches. A coach is the description in the act. The defendants’ coaches are run on the road with the mail and with passengers, and must pay the toll assessed upon coaches.